Citation Nr: 1419768	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-21 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for a heart disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for loss of vision, to include as due to mustard gas exposure.

6.  Entitlement to service connection for partial removal of esophagus, to include as due to mustard gas exposure.


7.  Entitlement to service connection for a stomach disability with hernia, to include as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955, with additional service in the National Guard.  The Veteran died in November 2012, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 administrative decision which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death, and from an August 2009 rating decision, which denied the Veteran's claims of entitlement to service connection for the remaining issues currently on appeal.

In this case, the Veteran's surviving spouse filed a request to be substituted as the appellant for purposes of processing the claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  In a January 2013 memorandum, the RO granted the appellant's motion for substitution.

The Board notes that although the Veteran only filed a substantive appeal as to the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the RO adjudicated all issues currently on appeal in an August 2013 Supplemental Statement of the Case in response to the appellant's claim for accrued benefits.  Regarding the claims where a substantive appeal was not filed (i.e., the claims of entitlement to service connection for a heart disability, for loss of vision, for partial removal of the esophagus, and for a stomach disability), VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).

In March 2014, the appellant testified before the undersigned and a copy of the transcript is of record.  At the hearing, the appellant submitted additional evidence, with a waiver of jurisdiction regarding that evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for the cause of the Veteran's death, entitlement to service connection for a heart disability, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran was not exposed to mustard gas during service.

2.  There is no competent evidence of record that indicates that the Veteran's loss of vision may be related to service, to include alleged exposure to irritants/toxins.

3.  There is no competent evidence of record that indicates that the Veteran's esophagus disability may be related to service, to include alleged exposure to irritants/toxins.

4.  There is no competent evidence of record that indicates that the Veteran's stomach disability may be related to service, to include alleged exposure to irritants/toxins.


CONCLUSIONS OF LAW

1.  Loss of vision was not incurred in active duty service, to include claimed mustard gas exposure.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316 (2013).

2.  An esophagus disability, to include partial removal of the esophagus, was not incurred in active duty service, to include claimed mustard gas exposure.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316 (2013).

3.  A stomach disability was not incurred in active duty service, to include claimed mustard gas exposure.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.316 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2009 that fully addressed all required notice elements for the claims on appeal and were sent prior to the initial RO decision in these matters.  The letter informed the Veteran (and subsequently, the appellant) of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence, as well as regarding disability ratings and effective dates. 

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record contains limited service treatment records, VA and private treatment records, and the transcript of an April 2014 Board hearing.  The RO has also obtained all private treatment records identified by the Veteran and appellant for which they have provided authorization for release to VA.  The appellant and her representative have not identified any other outstanding relevant evidence.

Neither a VA examination nor a VA medical opinion was provided in connection with the service connection claims.  The Board concludes an opinion is not needed in regard to the three issues herein decided because there is no evidence of record that indicates that the Veteran's loss of vision, an esophageal disability, or a stomach disability may be related to service or an in-service event.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  As will be discussed in greater detail below, the Veteran's statements made in his lifetime and the appellant's statements made in support of these claims are not competent evidence that indicates a link between service and the claimed disabilities.  Moreover, the medical evidence is against such a link.  Thus, a VA opinion is not warranted.  38 C.F.R. § 3.159(c)(4)(i).

The appellant was provided an opportunity to set forth her contentions on the claim during the April 2014 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the April 2014 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Service Connection

The Veteran's service treatment records are not available for review, except for his March 1956 entrance examination into the National Guard.  The Board is aware that in such cases, VA has a heightened duty provide reasons and bases for its determinations, and to consider the benefit-of-the-doubt doctrine.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran was diagnosed with loss of vision due to severe macular degeneration in both eyes, glaucoma, and retinal detachments.  See December 2004 private statement; May 2010 VA outpatient treatment record.  He was also diagnosed with gastritis and ulcer in the pyloric channel, see March 1997 surgical pathology report and June 2009 outpatient treatment record (noting a past medical history of duodenal/gastric ulcers), and gastrointestinal reflux disease (GERD), see August 2010 private history and physical report.  As such, the first Hickson element has been satisfied as to all three claims.

Regarding in-service injury, as noted above, the majority of the Veteran's service records are unavailable.  The appellant claims that the Veteran's loss of vision, esophageal disability, and stomach disability with hernia were related to in-service exposure to mustard gas, or alternatively, exposure to another toxin/irritant that was dumped on him from an airplane.  The Board finds that the Veteran was not exposed to mustard gas in service.  The Department of Defense's database confirmed that the Veteran was not a participant in mustard gas-related activities.  See May 2009 note of record.  The Veteran alternatively alleged that he was exposed to some type of in-service irritant, such as gasoline.  See May 2009 statement.  In an undated statement associated with the claims file in September 2010, a former soldier stationed with the Veteran in 1953 stated that a plane load of "toxic gases" was dropped on them without warning, causing burns to the Veteran.  The Board notes that a layperson is competent to report matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran and his fellow soldier are competent to report witnessing a plane dropping an irritant on them and competent to report their subsequent symptoms, they are not competent to identify which substance was sprayed/dropped from the airplane.  They are also not competent to assess the toxicity of that substance.  After all, if the identity of the chemical is not established, the danger it poses cannot be assessed by lay or expert evidence.  Affording the Veteran the benefit of the doubt, however, the Board finds that the Veteran had contact with an irritant during service.  Thus, the second Hickson element of an in-service injury is satisfied as to all three claims.

The third Hickson element, medical evidence of a nexus between the claimed in-service injury and the current disability, is the remaining issue in all three claims.

As to all claims, the Board notes that the appellant and the Veteran are not competent to state that in-service exposure to any chemical irritant caused the Veteran's disabilities.  The appellant and the Veteran have not alleged that they have any relevant medical education, experience or training.  Thus, they are laypersons.  38 C.F.R. § 3.159(a).  They have not reported that a medical professional has indicated that the three disabilities, vision loss and esophageal and stomach problems, may be related to any incident of service, to include the irritant exposure.  They have not offered a basis in common lay knowledge by which they could relate the three disabilities to irritant exposure.  

Finally, the accounts of symptoms provided by the Veteran and by the appellant do not indicate a nexus may be possible based on lay observable symptoms.  The Veteran's June 2009 claim for vision loss indicates that he reported diminished visual acuity immediately after the irritant exposure.  He also reported that he went to sick call to complain and was told that he would need glasses to correct his vision.  Although the Veteran is competent to report that he had subjective loss of visual acuity after the irritant exposure, by the time of his 2009 service connection claim, he had become completely blind.  The Veteran is competent to report a diminution of visual acuity.  The question of whether the blindness at the time of the claim represents a progression of that diminished visual acuity or a completely separate disease process is not within the realm of a lay observer to resolve based on lay observable symptoms.  The Veteran's statements did not indicate that he had throat or stomach symptoms during or within one year of separation from active service.  He did mention throat symptoms happening "shortly after" the irritant exposure, but what "shortly after" means is not clear from the record.  

The appellant's testimony before the undersigned was to the effect that the Veteran began having vision, throat, and stomach problems after their marriage.  The record reflects that the appellant and the Veteran were married in April 1956, about one year after his separation from active service.  The appellant reported that, at that time, a doctor claimed that the Veteran's esophagus was damaged and that the Veteran's teeth needed to all be removed.  The appellant also testified someone had found holes in his esophagus and that the Veteran underwent a surgery to bypass the damaged area.  The Veteran's medical records show he underwent a Nissen fundoplication for a hiatal hernia with reflux in 1979, to which this testimony refers.  

The Veteran and the appellant have reported that the throat and stomach symptoms began after a delay.  At best, their statements are post hoc conjectures that the disabilities may be related to the irritant exposure.  In this matter, the Board finds that the lay evidence relating the vision, esophageal, and stomach disabilities to the irritant exposure are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Hence, the lay assertions in this regard have no probative value.

Pertaining to the claim for service connection for loss of vision, a May 2010 statement from the Veteran's VA treatment records reflect that a physician concluded that retinal detachments would not occur from the alleged incident of having gasoline dumped on the Veteran from an airplane several hundred feet in the air.  Other evidence of record also reflects that the Veteran's severe macular degeneration, glaucoma, and the loss of retinal function were caused by the loss of the small blood vessels in the eye causing inadequate blood flow.  See December 2004 letter from the Robinson Eye Institute.  Thus, the medical evidence demonstrates that there is no relationship between service and the loss of vision at the time of the 2009 claim for service connection.  

Pertaining to the Veteran's claims of esophageal and stomach disabilities, the record is silent for any nexus opinion regarding the etiology of these disabilities.  The record contains no medical evidence even suggesting a relationship between these disabilities and service, to include exposure to an in-service irritant like gasoline.  The record contains Reports of Medical Examination and History from the Veteran's entrance in the National Guard, dated in March 1956-approximately one year after his separation.  Notably, the Report of Medical Examination found that the Veteran was normal in all body systems except for the abdomen (but only due to a history of appendectomy in 1952 with no complications).  The Veteran was also found to have a scar on his abdomen.  On his Report of Medical History, the Veteran denied all problems except a history of mumps and appendicitis.  He reported that he was in excellent health.  

The record reflects that the Veteran was not diagnosed with any stomach or esophageal disabilities until many years after service.  See April 1979 diagnosis of hiatus hernia with reflux; January 1981 diagnosis of reflux esophagitis; March 1997 pathology report diagnosing pylorus ulcer and gastritis.  During this time, the Veteran never reported a history of upper gastrointestinal irritation since service.  

The Board finds that the preponderance of the competent evidence is against the loss of vision, throat, and stomach disability claims.  The lay evidence regarding nexus is not competent, as discussed above.  As such, the Board cannot afford it probative weight.  The medical evidence shows that the Veteran did have these disabilities, but do not demonstrate that the Veteran's service, to include exposure to an irritant, could have caused the blindness, throat, or stomach disabilities.  The Board finds that the Veteran's blindness, esophagus, and stomach disabilities were not related to service or any incident therein.  Service connection must be denied on a direct basis.  See Hickson, supra.  

The Board notes that the stomach disorder included a diagnosis of an ulcer in 1997.  Peptic ulcers are listed as a "chronic disease."  38 C.F.R. § 3.309(a).  The Veteran's statements made in his life, the appellant's statements made in support of this claim, and the medical evidence do not show that there were characteristic manifestations of a peptic ulcer during service, symptoms continuously since service, or compensable manifestations within one year of separation from service.  Thus, service connection under the "chronic disease" provisions is not warranted.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307(a), 3.309(a).

As such, the Board finds that the preponderance of the evidence is against the appellant's claims for service connection for vision loss, partial removal of the esophagus, and a stomach disability with a hernia.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for loss of vision, to include as due to mustard gas exposure, is denied.

Entitlement to service connection for partial removal of esophagus, to include as due to mustard gas exposure, is denied.

Entitlement to service connection for a stomach disability with hernia, to include as due to mustard gas exposure, is denied.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death, entitlement to service connection for a heart disability, to include as secondary to service-connected PTSD, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus.  Additional development is required of these issues prior to adjudication.  38 C.F.R. § 19.9(a) (2013).

I.  Cause of Death/Service Connection for a Heart Disability

At the April 2014 Board hearing, the appellant raised the possibility that the Veteran's PTSD may have caused or aggravated his heart disability (which ultimately led to his death).  See Board Hearing Tr. at 5.  The Veteran also sought service connection for a heart disability during his lifetime.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Section 3.310 permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id.  

The Board finds that a VA medical opinion assessing whether the Veteran's heart problems that caused his death were proximately due to his service-connected PTSD is necessary to decide this issue.  During his lifetime, the Veteran was service connected for PTSD, rated as 100 percent disabling, from June 22, 2011.  The Veteran's VA and private records demonstrate that he had a diagnosis of a heart disability.  See, e.g., May 2009 private medical record noting an extensive history of coronary artery disease with multiple angioplasties and bypasses 

Turning to the remaining McLendon elements, the Veteran's treatment records indicate that suffered from severe symptoms of PTSD, as recognized by his 100 percent rating.  In the Veteran's October 2010 VA examination report, he reported that his symptoms had been long-standing in nature (existing from 1953) and included anger, irritability, and panic.  Accordingly, the Board finds that there is evidence of record indicating that the Veteran's heart disability may be associated with his PTSD.  Significantly, however, because there is insufficient medical evidence of record addressing whether the Veteran's heart disability, and ultimately, his death, are related to his service-connected PTSD, a VA medical opinion addressing the etiology of his heart disability and cause of death is necessary for the Board to make a decision on both the service connection for the cause of the Veteran's death and the service connection for a heart disability claims.  38 U.S.C.A. § 5103A(a), (d)(2); 38 C.F.R. § 3.159(c)(4)(i).

II.  Service Connection for Bilateral Hearing Loss and Tinnitus

The appellant alleges that the Veteran's bilateral hearing loss and tinnitus were due to his service in artillery.  The Veteran also served in the Korean War.

The Board finds that a VA medical opinion assessing whether the Veteran's bilateral hearing loss and tinnitus were due to service is necessary to decide these issues.  A June 2009 VA audiogram reflects that the Veteran had bilateral hearing loss and tinnitus disabilities.  As previously noted, the Veteran served in a field artillery battery and in the Korean War, see DD Form 214, and exposure to acoustic trauma is conceded.  The record contains a May 2009 speculative opinion stating that the Veteran's "case history indicated that his hearing loss was probably caused by noise exposure to gunfire in the military."  While this speculative opinion is not sufficient to decide the case, it raises the possibility that the Veteran's bilateral hearing loss and tinnitus may have been associated with service.  Significantly, however, because there is insufficient medical evidence of record addressing this question, a VA medical opinion addressing the etiology of his bilateral hearing loss and tinnitus is necessary for the Board to make a decision on this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to a cardiologist to determine the nature and etiology of the Veteran's heart disability.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) should be made available to and be reviewed by the cardiologist.

After a full examination of the claims file, the cardiologist should provide opinions on the following questions:

(a.)  Is it at least as likely as not (50 percent or greater) that the Veteran's heart disability was proximately due to or the result of his symptoms related to his service-connected PTSD? 

(b.)  If not, is it at least as likely as not (50 percent or greater) that the Veteran's heart disability was aggravated (beyond the normal course of the disability) by his symptoms related to his service-connected PTSD?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A comprehensive rationale must be provided for all opinions rendered, and the cardiologist should discuss any relevant evidence of record used in formulating the opinion.  If the cardiologist cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.  If the cardiologist requires an additional opinion from a psychologist or psychiatrist, please obtain a supplementary opinion, as needed.

2.  Forward the claims file to an audiologist to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) should be made available to and be reviewed by the audiologist.

After a full examination of the claims file, the audiologist should provide opinions on the following questions:

(a.)  Is it at least as likely as not (50 percent or greater) that the Veteran's bilateral hearing loss was proximately due to or the result of in-service noise exposure to gunfire and artillery?

(b.)  Is it at least as likely as not (50 percent or greater) that the Veteran's tinnitus was proximately due to or the result of in-service noise exposure to gunfire and artillery?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A comprehensive rationale must be provided for all opinions rendered, and the audiologist should discuss any relevant evidence of record used in formulating the opinion.  If the audiologist cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, readjudicate the issues on appeal, considering all evidence of record, to include any new evidence obtained since the last adjudication.  If any benefit sought on appeal remains denied, provide the appellant and her representative with a Supplemental Statement of the Case and afford her a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


